Citation Nr: 0413842	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  00-07 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an effective date prior to August 1, 1996 for 
payment of dependency and indemnity compensation benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD


C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1955 and from June 1958 to March 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 determination of the 
Anchorage, Alaska Department of Veterans Affairs (VA) 
Regional Office (RO) awarding payment of dependency and 
indemnity compensation benefits effective from August 1, 
1996.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on the appellant's 
part.  


REMAND

During an April 1999 hearing, the representative indicated 
that the appellant is pursuing a March 1977 effective date 
for dependency and indemnity compensation benefits because a 
joint Social Security and dependency and indemnity 
compensation claim was filed with the Social Security 
Administration.  The appellant testified that she received 
$255 from the Social Security Administration based on that 
application.  The appellant testified in February 2003 that 
she had been awarded Social Security lump sum death benefits 
based on the veteran's death.  She also testified in February 
2003 that she had been denied Social Security Administration 
monthly benefits based on the veteran.

In Kay v. Principi, 16 Vet. App. 529 (2002), the Court 
indicated that the Board must have historical support for 
distinguishing the type of application used for lump sum 
death payment awards (one-time payments) from applications 
used for other benefits that require periodic payments for 
which the Social Security Administration and VA have jointly 
prescribed applications.  In light of Kay, further 
development is required.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  The RO should ask the Social 
Security Administration to indicate 
which SSA Forms have been received from 
the appellant since 1977, for claims 
based on the veteran's record and death, 
and when each Form was received.  The 
Social Security Administration should 
also be requested to provide VA blank 
copies of the versions of the SSA 
benefits claim forms that were in effect 
when the appellant's SSA claim forms 
were received by Social Security 
Administration.

2.  The Social Security Administration 
should also be asked to provide VA 
copies of all available Social Security 
Administration decision notification 
and/or award letters sent to the 
appellant since 1977, with copies of all 
enclosures, and copies of any available 
claims she filed.  If copies are not 
available, a report containing the 
substance of them should be requested.

3.  If the appellant has or can obtain 
relevant evidence, that evidence must be 
submitted by her.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the  Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


